DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 requires “an encasing layer disposed on the gypsum layer surface and an encasing layer disposed on the first sound damping layer surface, wherein the encasing layer includes paper.”  It is unclear which of the two separate established encasing layers includes paper, as reference to “the encasing layer” makes no distinction between the two encasing layers, and it is unclear which of the two different encasing layers Applicant is intending to require to include paper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tinianov ’291 (2013/0240291).
	With respect to Claim 1, Tinianov ’291 teaches a sound damping wallboard (Figure 2), comprising: a gypsum layer (201) having a gypsum layer surface (206); a first sound damping layer (204) disposed at the gypsum layer surface (206), and having a first sound damping layer surface (surface facing layers 202/205) opposite the gypsum layer (206); a second sound damping layer (205) disposed at the first sound damping layer surface (clearly seen) ([0021]-[0028], [0032], [0033], [0039]).  
	With respect to Claim 2, Tinianov ’291 teaches further comprising an encasing layer (when using a thin veil or fil on surface #206, in the same way as using in surface #104 in Figure 1 – [0021]) disposed on the gypsum layer surface, the first sound damping layer (204, similar to damping layer #201 in Figure 1) positioned on the encasing layer (206).  
	With respect to Claim 3, Tinianov ’291 teaches further comprising an encasing layer (202) disposed on the first sound damping layer surface (surface of #204), the second sound damping layer (205) positioned on the encasing layer (202).  
	With respect to Claim 4, Tinianov ’291 teaches wherein the second sound damping layer (205) has a second sound damping layer surface opposite the first sound damping layer (204) (clearly seen), and further comprising an encasing layer (207/203) positioned on the second sound damping layer (205) surface.  
	With respect to Claim 8, Tinianov ’291 teaches, wherein the first sound damping layer (204), the second sound damping layer (205), or both include an acrylic polymer or copolymer ([0021]-[0028], [0032], [0033], [0039]).  
	With respect to Claim 10, Tinianov ’291 teaches wherein the sound damping wallboard exhibits a sound transmission loss of 20% or more in comparison to a wallboard without a sound damping layer (See Figure 6).  
	With respect to Claim 11, Tinianov ’291 teaches a sound damping wallboard (Figure 2), comprising: a gypsum layer (201) having a gypsum layer surface (206); a first encasing layer (when using a thin veil or fil on surface #206, in the same way as using in surface #104 in Figure 1 – [0021]) disposed on the gypsum layer surface (206); a first sound damping layer (204) positioned on the first encasing layer, and having a first sound damping layer (204) surface opposite the gypsum layer (201); a second encasing layer (202) disposed on the first sound damping layer (204) surface; a second sound damping layer (205) positioned on the second encasing layer (202), and having a second sound damping layer (205) surface (clearly seen) opposite the first sound damping layer (204); and a third encasing layer (203/207) disposed on the second sound damping layer (205) surface ([0021]-[0028], [0032], [0033], [0039]).  
	With respect to Claim 12, Tinianov ’291 teaches wherein the third encasing layer (203) comprises a different material than the first (when using a thin veil or fil on surface #206, in the same way as using in surface #104 in Figure 1 – [0021]) and second (202 – [0033]) encasing layers.  
	With respect to Claim 13, Tinianov ’291 teaches a method of installing a sound damping wallboard (Figure 2) on installed wallboard (defined by generic “wall” for where the device can be installed – [0020]), the method comprising: attaching the sound damping wallboard (Figure 2) of claim 11 onto the installed wallboard (i.e. any wall for where it is desired to be installed for acoustic attenuation) wherein the first sound damping layer (204) is positioned between the gypsum layer (201) and the installed wallboard.  
	With respect to Claim 15, Tinianov ’291 teaches a method of forming a sound damping wallboard (Figure 2), the method comprising: forming a gypsum layer (201) having a gypsum layer inner surface (206); providing a first sound damping layer (204) at the gypsum layer inner surface (206) wherein the first sound damping layer (204) has a first sound damping layer inner surface (surface facing layers 202/205) opposite the gypsum layer inner surface (206); and providing a second sound damping layer (205) at the first sound damping layer inner surface (clearly seen), wherein the second sound damping layer (205) has a second sound damping layer (205) inner surface (clearly seen) opposite the first sound damping layer (204) inner surface (clearly seen) ([0021]-[0028], [0032], [0033], [0039]).  
	With respect to Claim 16, Tinianov ’291 teaches further comprising: providing a first encasing layer (when using a thin veil or fil on surface #206, in the same way as using in surface #104 in Figure 1 – [0021]) at the gypsum layer inner surface (206) wherein the first sound damping layer (204) is provided on the first encasing layer.  
	With respect to Claim 17, Tinianov ’291 teaches wherein the first providing the first sound damping layer (204) includes applying a precursor solution containing a polymer ([0021]-[0028], [0032]).  
	With respect to Claim 18, Tinianov ’291 teaches wherein the method further comprises drying the precursor solution to provide the first sound damping layer ([0021]-[0028], [0032], [0039]).
Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tinianov ’410 (7,799,410).
	With respect to Claim 1, Tinianov ’410 teaches a sound damping wallboard (Fig. 1), comprising: a gypsum layer (101) having a gypsum layer surface (101-1); a first sound damping layer (104) disposed at the gypsum layer surface (101-1), and having a first sound damping layer (104) surface opposite the gypsum layer (101); a second sound damping layer (105) disposed at the first sound damping layer surface (clearly seen).  
	With respect to Claim 5, Tinianov ’410 teaches wherein the first (104) and second (105) sound damping layers comprise different sound damping materials.  
	With respect to Claim 7, Tinianov ’410 teaches wherein the first (104) and second (105) sound damping layers include the same polymer wherein the first (104) and second (105) sound damping layers include different additives (Col 6, Lines 12-32, Col. 7, Lines 52-62, table 1) wherein the additive in the first sound damping layer (104) has a different density than the additive in the second sound damping layer (105).  The Examiner notes that the different additives will inherently have different densities.  
Claims 1-4, 6, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Averill (2008/0086957).
	With respect to Claim 1, Averill teaches a sound damping wallboard (Fig. 1), comprising: a gypsum layer (10) having a gypsum layer surface (surface facing layer #20); a first sound damping layer (20 – [0038]) disposed at the gypsum layer surface, and having a first sound damping layer (20) surface opposite the gypsum layer (10) (clearly seen); a second sound damping layer (40) disposed at the first sound damping layer surface (clearly seen).  
	With respect to Claim 2, Averill teaches further comprising an encasing layer (defined by paper layer on either side of standard gypsum panel #10 – [0005]) disposed on the gypsum layer surface (clearly seen), the first sound damping layer (20) positioned on the encasing layer (defined by paper layer on side of gypsum facing layer #20).  
	With respect to Claim 3, Averill teaches further comprising an encasing layer (30) disposed on the first sound damping layer (20) surface, the second sound damping layer (40) positioned on the encasing layer (30).  
	With respect to Claim 4, Averill teaches wherein the second sound damping layer (40) has a second sound damping layer surface opposite the first sound damping layer (20) (clearly seen), and further comprising an encasing layer (50) positioned on the second sound damping layer (40) surface.  
	With respect to Claim 6, Averill teaches wherein the first (20) and second (40) sound damping layers have different thicknesses ([0036]).  
	With respect to Claim 9, Averill teaches further comprising an encasing layer (defined by paper layer on either side of standard gypsum panel #10 – [0005]) disposed on the gypsum layer (10) surface and an encasing layer (30) disposed on the first sound damping layer surface (20), wherein the encasing layer (i.e. core paper layer #30) includes paper.  
	With respect to Claim 11, Averill teaches a sound damping wallboard (Fig. 1), comprising: a gypsum layer (10) having a gypsum layer surface (surface facing layer #20); a first encasing layer (defined by paper layer on either side of standard gypsum panel #10 – [0005]) disposed on the gypsum layer surface (clearly seen), a first sound damping layer (20) positioned on the encasing layer (defined by paper layer on side of gypsum facing layer #20), and having a first sound damping layer (20) surface opposite the gypsum layer (10); a second encasing layer (30) disposed on the first sound damping layer (20) surface; a second sound damping layer (40) positioned on the second encasing layer (30), and having a second sound damping layer (40) surface (clearly seen) opposite the first sound damping layer (20); and a third encasing layer (50) disposed on the second sound damping layer (30) surface.  
	With respect to Claim 12, Averill teaches wherein the third encasing layer (50) comprises a different material than the first (defined by paper layer on either side of standard gypsum panel #10 – [0005]) and second (30) encasing layers.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinianov ’291 (2013/0240291).
	With respect to Claim 14, Tinianov ’291 further teaches wherein it is obvious that wherein the gypsum layer (201) of the sound damping wallboard (Figure 2) has a density that is higher than a density of the installed wallboard (defined by generic “wall” for where the device can be installed – [0020]).  Because the sound damping wallboard of figure 2 can be installed on any wall where acoustical attenuation is desired, it would be obvious to install it on any kind of wall, including those having a lower density than standard drywall/gypsum wall board #201, for example, lightweight drywall, which is well known and includes a lower density than standard gypsum wallboard/drywall.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to sound damping wallboard and method of constructing a sound damping wallboard are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837